Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on November 22, 2021.
Claims 1-22 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-11 are drawn to methods (i.e., a process) while claim(s) 12-22 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-22 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 12) recites/describes the following steps:
receiving, a plurality of advertisements inclusive of selectable deal offers of products being sold at the retail store for a user to select; 
responsive to a user selecting to view an advertisement of a product on the mobile device, automatically storing the deal offer of the product to be presented to the POS to be applied to a cost of the product;  

These steps, under its broadest reasonable interpretation, describe or set-forth saving deal offers to be applied to a point of sale of a retail store, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 12 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"system” 
 “by a mobile device”
“a communications network,”
“a memory” 
“a processing unit" 
“mobile device”
”responsive to a check out request at the mobile device, generating data inclusive of the deal offer to be presented to the POS to apply the deal offer to the cost of the product to which the deal offer is associated”

The requirement to execute the claimed steps/functions "system” and  “by a mobile device” and “a communications network,” and “a memory”  and “a processing unit"  and “mobile device” ; is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “responsive to a check out request at the mobile device, generating data inclusive of the deal offer to be presented to the POS to apply the deal offer to the cost of the product to which the deal offer is associated" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Generating data inclusive of the deal off is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-11 and 13-22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11 and 13-22 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "system” and  “by a mobile device” and “a communications network,” and “a memory”  and “a processing unit"  and “mobile device” are equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "system” and  “by a mobile device” and “a communications network,” and “a memory”  and “a processing unit"  and “mobile device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “responsive to a check out request at the mobile device, generating data inclusive of the deal offer to be presented to the POS to apply the deal offer to the cost of the product to which the deal offer is associated" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-11 and 13-22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11 and 13-22 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Grigg et al. (2014/0006165).

	
Claims 1 and 12
Grigg discloses a method of saving deal offers to be applied at a point-of-sale (POS) of a retail store, said method comprising:
a memory configured to store data; and a processing unit in communication with said memory, and configured to (Grigg [0095]):
receiving, by a mobile device via a communications network, a plurality of advertisements inclusive of selectable deal offers of products being sold at the retail store for a user to select (Grigg [0062]); See “The user may select the online coupons and designate the selected online coupons for the user's current or upcoming shopping experience.”
responsive to a user selecting to view an advertisement of a product on the mobile device, automatically storing the deal offer of the product to be presented to the POS to be applied to a cost of the product (Grigg [0080]) See at least “the system is configured to apply the offers presented, as the products are processed and/or accepted by  user and display, via the user interface, to the user the aggregate savings or aggregate benefits of all the offers for the one or more products in a user's physical or virtual shopping basket and/or cart.” See also [0087] “Accepting or redeeming the offer may include prompting the customer for input regarding accepting or redeeming an offer and then receiving the customer's input and communicating that input to the merchant or other interested party.”
responsive to a check out request at the mobile device, generating data inclusive of the deal offer to be presented to the POS to apply the deal offer to the cost of the product to which the deal offer is associated (Grigg [0065][0080]); See “The system may communicate the offer to the merchant or financial institution in any way including via the internet or local network and in a form of a quick response (QR) code, e-mail, text or video message, and/or some other machine readable indicia.”

Claims 2 and 13
Griggs discloses:
wherein generating data includes generating an aggregate indicia inclusive of the deal offer (Grigg [0065]). See at least “In one embodiment, the system also aggregates any offers determined during the user's online shopping experience and appends an aggregate of the one or more offers to the one or more products selected by the user. The system may communicate the offer to the merchant or financial institution in any way including via the internet or local network and in a form of a quick response (QR) code..”

Claims 3 and 14
Griggs discloses:
wherein generating the aggregate indicia includes generating the aggregate indicia inclusive of multiple deal offers that were selected by the user to be viewed on the mobile device and stored thereon, wherein each of the multiple deal offers were automatically saved in response to the user selecting the respective advertisements to view (Grigg [0065]). Where the reference teaches that the system collects the one or more products selected by a user for purchase; aggregates any offers determined during the shopping experience and selected by the user [0017] and communicates the offer to the merchant using some machine readable indicia.




Claims 4 and 15
Griggs discloses:
displaying the advertisements in a selectable list.
wherein said processing unit is further configured to display the advertisements in a selectable list on an electronic display (Grigg [0083]) See at least “the system is configured to provide a display, where the display provides to the user, during the shopping experience, a list or inventory of the products and associated offers for those products.”

Claims 6 and 17
Griggs discloses: 
responsive to the user selecting the advertisement from the selectable list, displaying a second advertisement inclusive of additional information of the product in the advertisement (Griggs [0081]).  See at least “In yet another embodiment, the offer is a selectable path that comprises little information about the offer, such as a button with the text "Offer!" In such a case, the offer may be selected to display additional information about the offer within the user interface. The offer may also have a dropdown window that displays additional details about the offer…”

Claims 7 and 18 
Griggs discloses:
wherein displaying the second advertisement further includes displaying a plurality of selectable related advertisements inclusive of deal offers of other products related to the product  (Grigg [0075][0078]). See at least “the system presents, via the user interface, two or more or a plurality of offers related to the product or item selected by the user. In this way, the system can present multiple offers to the user the same product and/or a related competing product. For example, a user may select 32 inch big screen TV for purchase. The system may determine that there are, at least, four offers for the 32 inch TV or for products related to and/or competing TVs. As such, the system is configured to present a plurality of offers related to the TV that may include for example, presenting (a) an offer to save 10% by applying for a store credit card, (b) an offer to save 12% when the user purchases the 32 inch TV and a premium mount, …”

Claims 8 and 19 
Griggs discloses: 
automatically storing a deal offer of any of the selectable related advertisements selected by the user to view (Grigg [0080]) See at least “In one embodiment, the system is configured to apply the offers presented, as the products are processed and/or accepted by user and display, via the user interface, to the user the aggregate savings or aggregate benefits of all the offers for the one or more products in a user's physical or virtual shopping basket and/or cart.”

Claim 9 and 20 
Griggs discloses:
generating a QR code for the POS to read; and displaying the QR code on the mobile device for the POS to read (Grigg [0065]) See at least “In one embodiment, the system also aggregates any offers determined during the user's online shopping experience and appends an aggregate of the one or more offers to the one or more products selected by the user. The system may communicate the offer to the merchant or financial institution in any way including via the internet or local network and in a form of a quick response (QR) code, e-mail, text or video message, and/or some other machine readable indicia.”

Claims 10 and 21
Griggs discloses:
determining that too many deal offers to be applied to a single QR code have been stored; in response to determining that too many deal offers have been stored, generating a QR code (Grigg [0065]) See at least “In one embodiment, the system also aggregates any offers determined during the user's online shopping experience and appends an aggregate of the one or more offers to the one or more products selected by the user. The system may communicate the offer to the merchant or financial institution in any way including via the internet or local network and in a form of a quick response (QR) code, e-mail, text or video message, and/or some other machine readable indicia.”
Griggs does not explicitly disclose generating a plurality of QR codes to accommodate all of the deal offers; and displaying the plurality of QR codes on the mobile device for the POS to read . However, Griggs teaches an aggregation of offers into a QR code. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this process can generate more than one code because it is a mere duplication of parts See MPEP 2144 VI Reversal, Duplication, or rearrangement of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
	

Claims 11 and 22 
Griggs discloses: 
wherein displaying the plurality of QR codes on the mobile device includes simultaneously displaying the QR codes on the mobile device for the POS to read (Grigg [0065][0088][0091]); See “The system may communicate the offer to the merchant or financial institution in any way including via the internet or local network and in a form of a quick response (QR) code, e-mail, text or video message, and/or some other machine readable indicia.” See also [0090] where the reference teaches all methods of providing information via the user’s electronic device.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grigg (2014/0006165) as in view of Brown (2012/0221403).

Claims 5 and 16
Grigg discloses the limitations above, including a list of offers, Griggs does not explicitly disclose a scrollable list of offers. Brown teaches:
wherein the selectable list is scrollable such that additional advertisements that are not initially displayed are able to be viewable when the selectable list is scrolled by the user, and further comprising storing deal offers of any advertisement in the list responsive to becoming viewable on the mobile device (Brown [0075]) .See at least “The user can select an offer by touching the circle with a number on it or the user can scroll down the list to display and choose other discount offers.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a large list of offers presented to a user, as taught by Grigg, that the list would be scrollable, as taught by Brown,  because that was a common way to present large lists of information in a compact format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681